t c memo united_states tax_court arbor towers associates ltd james b mintzer tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date lois c blaesing for petitioner brian c bernhardt and trevor wetherington for respondent memorandum findings_of_fact and opinion laro judge respondent issued petitioner a notice of final_partnership_administrative_adjustment fpaa on behalf of arbor towers associates ltd arbor wherein respondent determined arbor was not entitled to its claimed charitable_contribution_deduction in the amount of dollar_figure million for this case results from petitioner's petition under sec_6226 for readjustment of the partnership items set forth in the fpaa the issues for decision are whether the presumption of correctness attaches to the determinations in respondent's fpaa we hold it does whether sec_170 entitles arbor to a charitable_contribution_deduction of dollar_figure million in we hold it does not findings_of_fact some of the facts have been stipulated and are so found the stipulations and attached exhibits are incorporated herein by this reference arbor had its principal_place_of_business in new york new york when the petition was filed arbor was a new jersey limited_partnership during and and james b mintzer mintzer was arbor's general_partner and tax_matters_partner mintzer had a longstanding business relationship with attorney frederick gordon gordon who served as the general_partner of wolverine towers associates wolverine from until its dissolution in in wolverine owned a plot of land the land located pincite s state street in ann arbor michigan in order to ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated develop a commercial office tower upon the land wolverine entered into a financing_arrangement with the trustees of the general electric pension_trust g e wherein g e purchased the land for dollar_figure leased the land back to wolverine for years the land lease and lent wolverine dollar_figure wolverine built an 11-story office building on the land which was named the wolverine tower office building wolverine tower or the building by wolverine began experiencing financial troubles and fell behind on the land lease and mortgage payments on date wolverine entered into a contract for sale_and_leaseback the leaseback contract with arbor wherein wolverine sold to arbor both its interest in the land lease and its interest in wolverine tower and contemporaneously leased back wolverine tower and the land from arbor the leaseback contract called for a purchase_price of dollar_figure million to be paid with interest over years after execution of the leaseback contract arbor owned wolverine tower and having assumed the land lease was the lessee of the land wolverine was the lessee of the building and the sublessee of the land from arbor wolverine continued to operate the building and continued to be the lessor under the various occupancy leases in effect by arbor and wolverine wanted to sell their respective interests in wolverine tower and the land on behalf of both parties gordon hired a real_estate broker and listed the property for sale on date arbor and wolverine entered into a contract the contract with the university of michigan u of m to sell wolverine tower and their respective interests in the land as lessee and sublessee with a closing date set for early the contract set the purchase_price at the fair value of the interests being sold as determined by an appraisal to be obtained by arbor and wolverine the appraisal obtained by arbor and wolverine concluded the fair value of the property was dollar_figure million as of date and u of m purchased the property for that price on date although a value in use appraisal was not required by the contract gordon requested that the appraiser determine the value in use of wolverine tower specifically to u of m for the purpose of determining the amount of a charitable_contribution_deduction if any the appraisal concluded that the value in use to u of m was dollar_figure million to arbor's form_1065 u s partnership return of income it attached a form_8283 noncash charitable_contributions wherein it claimed a charitable_contribution to u -contemporaneously with the sale of wolverine towers on date g e sold the land to the university of michigan u of m for dollar_figure million the dollar_figure million figure was allocable solely to the purchase of wolverine tower and not to the lease interests in the land of m in the amount of dollar_figure million percent of the difference between the sale price of dollar_figure million and the dollar_figure million value in use respondent determined arbor is not entitled to a charitable_contribution_deduction and disallowed the deduction in full opinion we are once again obliged to delve into the value of property sifting through expert testimony and applying our judgment at the outset we must determine which party bears the burden_of_proof petitioner claims respondent does we disagree petitioner argues that the burden_of_proof shifts to respondent because the fpaa disallows the charitable_contribution_deduction in full without determining the value of arbor towers petitioner contends that since respondent failed to offer evidence of value an expert report he has failed to meet his burden_of_proof petitioner misconstrues respondent's determination on its return arbor set forth the dollar_figure million sale price for the building and land and the dollar_figure million alleged fair_market_value in disallowing the deduction respondent asserts that the fair_market_value of arbor tower was not in excess of the dollar_figure million sale price the record does not indicate why percent was deducted respondent’s failure to produce an expert report does not in itself allow petitioner to prevail on the issue of valuation see estate of scanlan v commissioner tcmemo_1996_331 affd without published opinion 116_f3d_1476 5th cir see also brigham v commissioner tcmemo_1992_413 holding the determination was not bare when respondent relied on sale price as evidence of the fair_market_value we hold respondent's determination is presumed correct and petitioner bears the burden of proving entitlement to the claimed deduction see rule a 290_us_111 turning to the primary issue we note petitioner claimed the deduction in question under sec_170 which provides subject_to certain limitations not at issue there shall be allowed as a deduction any charitable_contribution payment of which is made within the taxable_year sec_170 respondent advances three theories supporting his determination that arbor is not entitled to the claimed charitable_contribution_deduction arbor had no interest in wolverine towers to convey to u of m the fair_market_value of the property equaled the sale price of dollar_figure million or alternatively if the fair_market_value we note also petitioner seeks improperly to apply burden- shifting principles of unreported income cases to this deduction case see 73_tc_394 cf 74_tc_1160 affd in part revd in part on another issue and remanded 692_f2d_587 9th cir exceeded the sale price the contribution took place in when the contract was signed and not regarding the first theory we reject respondent's contention that arbor did not own an interest in wolverine tower to convey to u of m the leaseback contract clearly conveyed to arbor both the improvements on the land and wolverine's interest in the land lease although we are unable to find that wolverine executed a deed transferring the building from wolverine to arbor a deed was not required to transfer ownership under the facts herein the leaseback contract stated that upon satisfactory completion of the leaseback contract terms and payments wolverine was to deliver to arbor a duly executed warranty bill of sale of the improvements fixtures and equipment sufficient to transfer to the purchaser the title to the improvements fixtures and equipment while petitioner's case would have been strengthened by evidence that the contemplated bill of sale was ultimately executed the absence of this is not controlling gordon's testimony that arbor acquired wolverine tower under the leaseback contract is corroborated by documentary_evidence on the totality of this ‘the record contains no evidence of whether a bill of sale or other document in addition to the leaseback contract conveying the title to the improvements was executed record we conclude that arbor acquired wolverine tower under the leaseback contract and owned it until it was sold to u of m ’ we now turn to whether the sale was a bargain sale resulting in a charitable_contribution this will turn on whether arbor sold wolverine tower to u of m for less than its fair_market_value we hold it did not a sale of property to a sec_170 organization accompanied by a donative_intent on the part of the vendor gives rise to a deductible charitable_contribution if the sale price is less than the fair_market_value of the property sold see 477_us_105 86_tc_243 39_tc_665 the regulations under sec_170 provide if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs the regulations define fair_market_value as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and 'to embrace respondent's theory we would have to find u of m paid the dollar_figure million solely to buy out the interests of arbor and wolverine in the land lease this makes no sense and is not supported by the record respondent does not raise the issue of whether donative_intent was lacking on these facts both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs see 64_tc_183 fair_market_value is a question of fact and the trier of fact must weigh all relevant evidence of value and draw appropriate inferences see 323_us_119 304_us_282 87_tc_892 79_tc_714 affd 731_f2d_1417 9th cir fair_market_value is measured on the applicable_valuation_date which in this case is the date of the alleged contribution see sec_170 estate of proios v commissioner tcmemo_1994_442 thornton v commissioner tcmemo_1988_479 affd without published opinion 908_f2d_977 9th cir see also estate of aucker v commissioner tcmemo_1998_185 pabst brewing co v commissioner tcmemo_1996_506 the willing buyer and the willing seller are hypothetical persons instead of specific individuals or entities and the characteristics of these hypothetical persons are not always the same as the personal characteristics of the actual seller or a particular buyer see 658_f2d_999 5th cir 94_tc_193 the views of both hypothetical persons are taken into account and focusing too much on the view of one of these persons to the neglect of the view of the other is contrary to a determination of fair_market_value see eg pabst brewing co v commissioner supra estate of scanlan v commissioner tcmemo_1996_331 estate of cloutier v commissioner tcmemo_1996_49 fair_market_value reflects the highest_and_best_use of the property on the valuation_date fair_market_value takes into account special uses that are realistically available because of the property's adaptability to a particular business see 267_us_341 symington v commissioner supra pincite 87_tc_389 the reasonable and objective possibilities for the property control the valuation thereof see 259_f2d_41 2d cir stanley works subs v commissioner supra pincite respondent contends that the fair_market_value of wolverine tower on the date of the alleged gift’ was the sale price of dollar_figure million respondent argues arbor's expert supports this determination arbor offered the testimony of donald wieme respondent contends the date of the gift was date the date the contract was signed petitioner contends the date of the gift was date the date the contract closed wieme ’ whom we recognized as an expert in real_estate_valuation wieme determined two values for wolverine tower using a valuation_date of date first wieme determined that the market_value was dollar_figure million in reaching this value wieme concluded the highest_and_best_use of wolverine tower was represented by its current use as an story general office facility with adjacent one story extension wieme employed a sale comparison method an income capitalization method anda cost method wieme took into account various data on ann arbor michigan washtenaw county including its location demographics population and economy wieme followed an industry definition of the term market_value under which the term meant market_value means the most probable price which a property should bring in a competitive and open market under all conditions requisite to a fair sale the buyer and seller each acting prudently and knowledge- ably and assuming the price is not affected by undue stimulus implicit in this definition is the consummation of a sale as of a specified date and the passing of title from seller to buyer under conditions whereby buyer and seller are typically motivated wieme holds a bachelor of arts from wayne state university and has been appraising real_estate since he holds several professional designations including the mat designation american institute of real_estate appraisers the srpa designation senior real_estate property appraiser and the sra designation senior residential appraiser both parties are well informed or well advised and each acting in what he considers his own best interest a reasonable_time is allowed for exposure in the open market payment is made in terms of cash in u s dollars or in terms of financial arrangements comparable thereto and the price represents the normal consideration for the property sold unaffected by special or creative financing or sale concessions granted by anyone associated with the sale having determined the market_value was dollar_figure million wieme modified his analysis to determine the value in use specifically to u of m concluding the value in use was dollar_figure million ' in distinguishing between the dollar_figure million figure and the dollar_figure million figure wieme testified within the preceding pages we have formulated a value indication for the subject building based on the premise that the subject would be acquired by a ‘typical’ purchaser investor and would continue to be utilized as a general office multi-tenant facility the reality of the situation however is that the subject building was acquired by the university of michigan in an effort to identify the value in use of the subject building specifically to the university of michigan the appraisers have performed a second discounted cash_flow analysis the value in use is the ‘wieme modified various assumptions used given that u of m would be the only occupant of the building for example wieme lowered the market rental rate and adjusted for a refit cost to conform the building to u of m's needs value a specific property has for a specific use' and this value is not necessarily synonymous with market_value we have wide discretion when it comes to accepting expert testimony sometimes an expert will help us decide a case see eg 108_tc_524 106_tc_274 see also m i c ltd v commissioner tcmemo_1997_96 estate of proios v commissioner tcmemo_1994_442 other times he or she will not see eg estate of scanlan v commissioner supra mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir we weigh an expert's testimony in light of his or her qualifications and with proper regard to all other credible_evidence in the record see estate of kaufman v commissioner tcmemo_1999_119 we may accept or reject an expert's opinion in toto or we may pick and choose the portions of the opinion which we choose to adopt see helvering v national grocery co u s pincite 538_f2d_927 2d cir affg tcmemo_1974_285 86_tc_547 estate of kaufman v commissioner supra see also pabst brewing co v commissioner tcmemo_1996_506 the mere fact that the position of one party may be unsupported by expert testimony does not necessarily mean that the other party's position that is so supported will prevail see estate of scanlan v commissioner supra we decline to rely on wieme's testimony as to the value in use as a threshold matter the conclusion derived by an expert's analysis must be reached by application of the correct standard before we will rely on that conclusion that was not done in this case the applicable regulations mandate the use of a fair_market_value standard as defined therein see sec_1_170a-1 and income_tax regs that standard contemplates a hypothetical seller and buyer and precludes consideration of the specific characteristics of any particular seller or buyer the dollar_figure million figure upon which arbor relies was derived not by employing the applicable standard but by employing an improper standard which took into account the specific buyer u of m and its characteristics even if we were to agree with wieme that the value in use to u of m was dollar_figure million and we stop short of so doing this would not aid arbor in its quest for a charitable_contribution_deduction since that figure does not represent the fair_market_value of wolverine tower on the valuation_date within the meaning of the regulations the standard employed by wieme to derive the dollar_figure million market_value figure resembles much more closely the fair_market_value standard applicable in this case were we to rely on this figure this too would leave unsubstantiated arbor's claim to a charitable_contribution_deduction since the dollar_figure million was the sale price while we have other significant concerns with wieme's testimony including that he valued the building months before the valuation_date with no analysis of whether the applicable assumptions remained unchanged our holding that his testimony is unreliable because of the application of an improper standard renders unnecessary further discussion of those concerns petitioner has failed to prove that the fair_market_value of wolverine towers was greater than the dollar_figure million sale price ’ we sustain respondent's determination to reflect the foregoing decision will be entered for respondent we need not address respondent's last argument that the gift occurred on date not on date upon the closing
